Citation Nr: 1047182	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice connected death pension benefits.

2.  Entitlement to nonservice connected burial benefits.

3.  Entitlement to accrued benefits.

4.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had Recognized Guerilla Service from March 1945 to 
August 1945, and service in the Regular Philippine Army from 
August 1945 to May 1946.  He died in December 2002.  The 
appellant is advancing her appeal as the Veteran's widow.

Regarding entitlement to service connection for the cause of the 
Veteran's death, nonservice connected death pension benefits and 
accrued benefits, these matters come before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 rating 
decision by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant's notice of disagreement was 
received in May 2005.  A statement of the case was issued in 
August 2005, and a substantive appeal was received in January 
2006.  

Regarding entitlement to nonservice connected burial benefits, 
this matter comes before the Board on appeal from a September 
2005 rating decision by an RO of the VA.  The appellant's notice 
of disagreement was received in October 2005.  A statement of the 
case was issued in January 2006, and a substantive appeal was 
received in April 2006.  

On forms received in January 2006 and April 2006, the appellant 
marked the appropriate box to indicate that she wanted a hearing 
before the Board at the RO. However, by a form received in June 
2007, the appellant marked the appropriate space to indicate that 
she no longer wanted a hearing and to certify her case to the 
Board.  

Additional evidence with a written waiver of preliminary RO 
review was received in July 2010.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to accrued benefits and service 
connection for the cause of the Veteran's death are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in December 2002; the claim for burial 
benefits was received in June 2005.

2.  The Veteran did not have qualifying active service for 
purposes of VA death pension benefits.



CONCLUSIONS OF LAW

1.  Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).

2.  The criteria for entitlement to a nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 5107 (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.954, 3.1600 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with regard 
to nonservice connected death pension benefits) by letters dated 
in August 2003, September 2004, and May 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence; and Hupp v. Nicholson, 20 
Vet. App. 1 (2006), by providing notice of the requirements of a 
claim for dependency and indemnity compensation (DIC) benefits.

The RO provided the appellant with additional notice in January 
2007 and April 2010, subsequent to the December 2004 
adjudication.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence; 
and Hupp v. Nicholson, 20 Vet. App. 1 (2006), by providing notice 
of the requirements of a claim for DIC benefits.
  
While the April 2010 notice was not provided prior to the 
December 2004 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an April 2010 supplemental 
statement of the case, following the provision of notice in April 
2010.  

The Board acknowledges that no specific notice was provided for 
nonservice connected burial benefits.  However, the appellant has 
not been prejudiced as a result.  As it is the law, and not the 
facts, which are dispositive of the appeal for entitlement to 
nonservice connected burial benefits, the duties to notify and 
assist imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The same is 
true with the appellant's claim of entitlement to nonservice 
connected death pension benefits for which the appellant had 
nevertheless received notice.  

Overall, the appellant has received all essential notice, has had 
a meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service and private treatment records, and 
assisted the appellant in obtaining evidence.  Certifications 
from the service department are associated with the claims file.  
All known and available records have been obtained and associated 
with the Veteran's claims file; and the appellant and her 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

Analysis

I.  Death Pension
 
"Veteran" means a person who served in the active military, naval 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 U.S.C.A. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except for 
those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation and DIC.  
38 C.F.R. § 3.40(a)-(b).  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours, respectively, 
when called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation, 
DIC, and burial allowance.  38 C.F.R. § 3.40(c).  Service as a 
guerilla by a member of the Philippine Scouts or the Armed Forces 
of the United States is considered as service in his regular 
status and is included for pension, compensation, DIC, and burial 
allowance.  38 C.F.R. § 3.40(a), (d).  

Service as a guerilla under a commissioned officer of the United 
States Army, Navy or Marine Corps, or under a commissioned 
officer of the Commonwealth Army recognized by and cooperating 
with the United States Forces is included for compensation, DIC, 
and burial allowance.  38 C.F.R. § 3.40(c)-(d).       

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims held that service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

The January 1992 verification of service from the U.S. Army 
Reserve Personnel Center shows that the Veteran had recognized 
guerilla service from March 1945 to August 1945, and service with 
the Regular Philippine Army from August 1945 to May 1946.  The 
verification also reveals that from December 1943 to March 1945, 
the Veteran was determined in a missing status and entitled to 
pay under MPA for recognized guerilla service.  

While compensation, DIC, and burial allowance is included for 
service as a guerilla recognized by and cooperating with the 
United States Forces and for service in the Commonwealth Army of 
the Philippines, pension is not.  Therefore, the appellant's 
claim of entitlement to nonservice connected death pension 
benefits, as the surviving spouse of the decedent, must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Recognized guerilla service is not qualifying for pension 
purposes.
  
III.  Burial

Claims for reimbursement or direct payment of burial and funeral 
expenses under 38 C.F.R. § 3.1600(b) and plot or interment 
allowance under 38 C.F.R. § 3.1600(f) must be received by VA 
within 2 years after the permanent burial or cremation of the 
body.  38 C.F.R. § 3.1601.  

A document from St. Francis Xavier Parish was received in June 
2005 that reflected that the Veteran was buried in December 2002.  
The Board notes that the appellant's claim specifically for 
burial benefits was received in June 2005, more than 2 years from 
the date the Veteran was buried.  The appellant missed the 
statutory deadline for filing her claim for burial benefits.  
Consequently, the appellant's claim must be denied as a matter of 
law.  Sabonis, 6 Vet. App. 426.  


ORDER

Entitlement to nonservice connected death pension benefits is 
denied.

Entitlement to nonservice connected burial benefits is denied.




REMAND

I.  Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to which 
that individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
his death ("accrued benefits") and due and unpaid for the period 
not to exceed two years, shall, upon the death of such individual 
be paid to the living person first listed as follows: (1) his 
spouse, (2) his children (in equal shares), (3) his dependent 
parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a).

In order for a claimant to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir. 
1998)).  The Board emphasizes that by statute, entitlement to 
accrued benefits must be based on evidence in the file at the 
time of death, or evidence, such as VA records, deemed to be of 
record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
Zevalkink v. Brown, 6 Vet. App. 483 (1994).

In a statement received in April 2006, the appellant stated that 
the Veteran filed a claim in 1990.  The file contains a copy of a 
service department certification from January 1992, supporting 
the contention that an earlier claim had been filed.  However, 
the file forwarded to the Board for adjudication contains only 
the appellant's claims, with no reference to the substance or 
resolution of earlier claims by the Veteran.  The earliest 
document received of record is from August 2003.  It appears that 
there may be an outstanding volume or volumes to the claims file.  
The question of what claims may have been open and pending at the 
time of the Veteran's death cannot be resolved without such 
volumes, nor can the merits of any such claims be evaluated.  
Remand is required.

II.  Cause of Death

The claim of service connection for the cause of the Veteran's 
death is inextricably intertwined with the accrued benefits 
claim.  Until it is determined whether there is an unresolved 
claim of service connection, and that claim is resolved, VA 
cannot fully consider the role of all service connected 
disabilities in the Veteran's death.  It is possible that the 
missing volumes of the claims file contain information which 
would impact that adjudication.  Hence the claims are 
inextricably intertwined.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  VA must determine the location of any 
and all claims files associated with the 
Veteran and a possible 1990 (or earlier) 
claim for benefits.  The files of the RO 
and archives must be contacted at a 
minimum, and all efforts to obtain the 
apparently missing files documented.  If no 
such files can be located or are otherwise 
unavailable, such must be certified in 
writing.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated. The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the appellant and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


